Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM N-8A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: American Independence Financial Solutions Funds Trust Address of Principal Business Office (No. & Street), City, State, Zip Code): 335 Madison Avenue, Mezzanine Level, New York, NY 10017 Telephone Number (including area code): 646-747-3475 Name and address of agent for service of process: Jon Rand Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A. YES X NO SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the city of New York and state of New York on the 15th day of October, 2008. Signature: American Independence Financial Solutions Funds Trust (Name of Registrant) By: John J. Pileggi (Name of director, trustee or officer signing on behalf of Registrant)
